Citation Nr: 0818748	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-04 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for thyroid cancer.

2.  Entitlement to service connection for parotid gland 
dysfunction secondary to thyroid cancer.

3.  Entitlement to service connection for dental disease 
secondary to thyroid cancer.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for 
hypercholesterolemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 1981 
and December 1985 to August 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board notes that the veteran stated in the February 2007 
VA examination that she did not wish to pursue a claim for 
service connection for parotid gland dysfunction.  Under 38 
C.F.R. § 20.204, an appeal may be withdrawn only by the 
veteran or her authorized representative and it must be in 
writing, except for an appeal withdrawn on the record at a 
hearing.  The statement of withdrawal of an appeal must be 
filed with agency of original jurisdiction until the veteran 
or her representative receives notice that the appeal has 
been transferred to the Board; thereafter, the notice must be 
sent to the Board.  See 38 C.F.R. § 20.204(b)(2).  As the 
veteran's request to withdrawal the appeal for service 
connection for parotid gland dysfunction was not in writing 
and the statement was made to a VA examiner, the Board finds 
that it has jurisdiction to review the appeal.

The appellant testified before the undersigned Veterans Law 
Judge at a travel Board hearing in June 2007; a transcript is 
of record.

The issues of entitlement to service connection for dental 
disease, hypertension and hypercholesterolemia are addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran's thyroid carcinoma was present during  military 
service.

2.  The competent medical evidence of record links the 
veteran's parotid gland dysfunction to the veteran's thyroid 
cancer. 


CONCLUSIONS OF LAW

1.  Thyroid carcinoma was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  

2.  A parotid gland disorder is proximately due to the 
service-connected thyroid cancer.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim. As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability for the 
award of benefits will be assigned if service connection is 
awarded.  

A September 2004 VCAA letter informed the appellant of what 
evidence was required to substantiate her claims for service 
connection for thyroid cancer and parotid gland dysfunction.  
This letter also informed the veteran of her and VA's 
respective duties for obtaining evidence.  The VCAA letter 
requested the veteran to provide any evidence in her 
possession and she was informed that it was ultimately her 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

The veteran was also informed of the disability rating and 
the effective date; however, this portion of the duty to 
notify was satisfied subsequent to the initial AOJ decision 
by way of a letter sent to the appellant in March 2006.  The 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in April 2007 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  Therefore, the Board 
finds that the requirements of VCAA regarding the duty to 
notify have been met and that VA has no further duty prior to 
Board adjudication. 

With regard to the duty to assist, the claims file contains 
service treatment records, private treatment records, a 
private nexus opinion, and VA examination reports on the 
thyroid, endocrine, mouth, lips, and tongue.  In March 2005, 
the RO made a formal finding of the unavailability of service 
treatment records.  The RO sent a letter to the veteran in 
March 2005 requesting copies of any military medical records 
in her possession.  The veteran provided her April 1977 
entrance examination form, service treatment records from 
March 1989 to October 1989, March 1997 and October 1997 and 
her April 2001 retirement examination report. Additionally, 
the claims file contains the veteran's statements in support 
of her claim.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
available evidence not already of record.  Based on the 
foregoing, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claim. 

II.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Thyroid Carcinoma

The veteran filed a service connection claim for thyroid 
carcinoma in May 2004.  The veteran contends that she had 
thyroid cancer while she was in service.  The RO denied her 
claim.  She appeals this decision.

In order for the veteran to be entitled to service connection 
for thyroid cancer, the medical evidence must show a 
diagnosis of that disability.  In September 2002, a carotid 
doppler ultrasound revealed a hypoechoic mass measuring 
approximately 2 centimeters in dimension in the veteran's 
left thyroid lobe.  The mass was subsequently confirmed by a 
thyroid ultrasound.  In March 2003, the veteran had a biopsy 
of the mass and was diagnosed with carcinoma-angioinvasive, 
follicular or follicular variant of papillary carcinoma.  
Thus, the first criterion for service connection has been 
established.  See Pond, 12 Vet. App. at 346. 

The service treatment records show that the veteran was not 
diagnosed or treated for thyroid cancer during military 
service.  The veteran did receive treatment for 
hypothyroidism in service.  However, this does not indicate 
that the veteran had thyroid cancer in service as a February 
2007 VA examination for endocrine diseases noted that thyroid 
carcinoma is a separate entity and is not caused by or a 
result of the veteran's service-connected hypothyroidism.

Nonetheless, the file contains an etiological opinion on the 
veteran's thyroid cancer from her private endocrinologist.  
The physician noted that he initially saw the veteran in May 
2004 and he has been following her thyroid cancer and 
hypothyroidism on a regular basis.  This physician asserts 
that based on the veteran's treatment history, the thyroid 
cancer more likely than not preexisted at least for a few 
years prior to the diagnoses and it is his opinion that the 
thyroid cancer more likely than not preexisted prior to the 
patient's retirement from military service in 2001.  The 
Board finds this etiological opinion to be competent, 
credible and highly probative as the physician's specialty is 
endocrinology, he treated the veteran for this disorder for 
several years, and he gave a clear rationale for his opinion.

As such, the evidence of record does not preponderate against 
the veteran's service connection claim for thyroid cancer.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  Therefore, service connection for thyroid 
carcinoma is warranted.    

Parotid Gland Dysfunction

The veteran filed a claim for parotid gland dysfunction 
secondary to thyroid cancer in May 2004.  The veteran claims 
that the radioiodine ablation she received for treatment of 
the thyroid cancer caused her to lose some function in her 
parotid function.  The RO denied her claim.  She appeals this 
decision.  

The veteran must have a current disability to receive 
service-connection for parotid gland dysfunction.  The 
competent medical evidence of record shows that the veteran 
was diagnosed in January 2004 with some loss of parotid gland 
function and fibrosis of the salivary ducts and glandular 
elements referred to as sialodochitis fibrinosa.  Thus, the 
veteran meets the first criterion for service connection.  

In addition to medical evidence of a current disability, the 
record must also demonstrate a link between the veteran's 
current parotid gland dysfunction and the service-connected 
thyroid cancer for the Board to grant service connection on a 
secondary basis.  The veteran was referred to an 
otolaryngologist-head and neck surgeon to examine her 
complaints of problems with her salivary glands, swelling of 
her cheeks, and body cramps.  After a complete examination of 
the veteran, the otolaryngologist-head and neck surgeon noted 
in a January 2004 letter to the veteran's treating physician 
that the veteran was suffering from some loss of her parotid 
gland function related to the radioactive iodine ablation.  
In addition, in a March 2005 endocrine and thyroid VA 
examination, the VA examiner stated that there were secondary 
complications of the thyroidectomy and radiation to include 
parotid gland dysfunction with parotid gland fibrosis 
resulting in dry mouth.  As the competent medical evidence 
links the veteran's current parotid gland dysfunction to the 
radiation treatment for the veteran's service-connected 
thyroid cancer, the criteria for service on a secondary basis 
has been met. 

The Board finds that the evidence of record does not 
preponderate against the veteran's service connection claim 
for parotid gland dysfunction as secondary to the service-
connected thyroid cancer.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (to deny a claim on its merits, the evidence 
must preponderate against the claim).  Therefore, service 
connection for parotid gland dysfunction is warranted.    


ORDER

1.  Entitlement to service connection for thyroid carcinoma 
is granted. 

2.  Entitlement to service connection for parotid gland 
dysfunction secondary to thyroid cancer is granted.


REMAND

The veteran filed claims of entitlement to service connection 
for hypertension and hypercholesterolemia and dental disease 
secondary to radiation treatment for service-connected 
thyroid carcinoma in May 2004.  

In regards to the dental claim, the medical evidence 
indicates that the veteran has dental disease, which has 
caused two dental extractions and two teeth that are 
significantly decayed requiring extraction in March 2005.  A 
March 2005 mouth, lips and tongue examination diagnosed the 
veteran with bilateral parotid gland fibrosis with parotid 
gland dysfunction secondary to radiation treatment of thyroid 
carcinoma and severe dental decay secondary to salivary gland 
dysfunction.  A March 2005 endocrine examination diagnosed 
the veteran with differentiated follicular carcinoma of the 
thyroid status post thyroidectomy and radioiodine ablation 
with resulting parotid gland dysfunction and dental decay.  
As the veteran meets the requirements under 38 C.F.R. § 
3.159, the veteran should be provided a dental examination to 
determine the number of teeth lost and whether the veteran is 
able to wear prosthetics.   

The veteran attended a VA examination for hypertension in 
March 2005.  The VA examiner conducted a physical examination 
and a chest x-ray.  The examiner diagnosed the veteran with 
hypertension and noted that it was currently well controlled 
with medication.  The VA examiner did not give an etiology or 
a nexus opinion for the veteran's hypertension.  The service 
treatment records indicate that the veteran had borderline 
hypertension in service.  VA's assistance includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Thus, a remand to obtain an etiological opinion 
regarding the veteran's hypertension is warranted.

In regards to the veteran's service connection claim for 
hypercholesterolemia, the Board notes that there is 
uncertainty on whether high cholesterol is a disability or a 
laboratory finding.  The Board can only consider independent 
medical evidence and may not substitute its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet.  App. 171, 175 (1991) (BVA may consider only independent 
medical evidence to support their findings. If the medical 
evidence of record is insufficient, or, in the opinion of the 
BVA, of doubtful weight or credibility, the BVA is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions) overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed.Cir.1998).  Therefore, the Board must remand 
to obtain a medical opinion on whether hypercholesterolemia 
is a disability.

Accordingly, the case is REMANDED for the following actions:

1.	The RO should provide the veteran with 
a dental examination to determine the 
number of teeth lost due to radiation 
treatment.  If the examiner notes 
missing teeth, the examiner should 
determine whether the veteran is able 
to wear prosthetics to replace the 
missing teeth.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should 
provide a complete rationale for the 
conclusions reached.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

2.	The RO should provide the veteran with 
a cardiovascular VA examination for 
hypertension and hypercholesterolemia.  
The examiner is requested to review 
all pertinent records associated with 
the claims file and offer an opinion 
as to whether any cardiovascular 
disability to include hypertension 
found on examination at least as 
likely than not (i.e., a 50 percent or 
greater probability) had its onset 
during either the veteran's period of 
service from June 1977 to June 1981 
and December 1985 to August 2001 or 
within one year after discharge from 
service in August 2001.  

The examiner is also requested to 
offer an opinion as to whether the 
veteran's hypercholesterolemia is 
secondary to any disease, to include 
cardiovascular disease.  If not, the 
examiner should offer an opinion as to 
whether the veteran's 
hypercholesterolemia by itself is 
considered "disease" or 
"disability."  

The examiner should provide a complete 
rationale for all conclusions reached.  
Please send the claims folder to the 
examiner for review in conjunction 
with the examination.

3.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of entitlement to service 
connection for hypertension, 
hypercholesterolemia and dental 
disease secondary to radiation 
treatment for service-connected 
thyroid carcinoma, based on a review 
of the entire evidentiary record.  If 
the benefit sought on appeal remains 
denied, the RO should provide the 
veteran with a supplemental statement 
of the case and the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


